CalhooN, J.,
delivered tbe opinion of tbe court.
Appellee bad a telegraph office in Boston, Mass. Appellant-contracted with it in that city to send a .cipher dispatch to Memphis, Tem£\in these words: “Haycock, to-day. Impetus, aggress, balcony ceremony, charter, charioteer, leaven, thirty, daisy.” On the back of this message was a printed stipulation that the company should not be liable for mistakes in transmission of obscure or cipher messages unless the sender insured it, as he might do, by paying a trifling sum in excess of the usual charge. This message, as delivered in Memphis, Tenn., was as above, except that the middle letter “r” in the word “charter” was changed to the letter “t,” so as to make the/ word “charter” read “chatter.” This word “chatter” was also a cipher character in complainant's telegraphic code, but it had a very different meaning from the word “charter.” The message contracted to be sent, when translated, would read thus: “We do not see any chance of selling the cotton you have offered to-day. The best offer we can obtain is 5 7-8 cents, 300 average strict middling, nothing below middling; good, strong staple, nothing below 1 1-16 inches long; cotton to be shipped within thirty days. Dwight Mfg. Co., Chicopee, Mass.” The message actually delivered in Memphis, when translated, read thus: “We do not see any chance of selling the cotton you have-offered to-day. The best offer we can obtain is 5 7-8 cents, 300 average strict middling, nothing below middling; some sand and dusty staple, nothing below 1 1-16 inches long; cotton to be shipped within thirty days. Dwight Mfg. Co., Chicopee, Mass.” The word “charter” meant “good, strong staple,” while the word “chatter” meant “sand and dusty.” The difference between the letter “r” and the letter “t” in the message cost the sender about $1,000. The mistake by the transmitting operators seems quite infinitesimal, but the result was grave; and this, to the average mind, emphasizes the curious carelessness in the telegraphic codifier in using such similar words with such opposite meanings. Ap-*682pell ant brought his action at law in tort for his damages— $1,054.18.
\ Whether the action be ex contractu, or ex delicto, arising out N*of the contract, it must be controlled by the lex loci of the contract. )This is finally conceded!) It is also conceded that in the courts of Massachusetts appellant would be denied the right of recovery. It is also plain, and conceded, that the constitution and laws of the state of Mississippi, have nothing whatever to do with the case, but that it must be determined by the Caws of the state of Massachusetts. On behalf of the appellant, [however, it is contended that the law prevailing in the state of Massachusetts was the general common law, which the courts of each state must determine for themselves, regardless of the adjudication of what the common law is by the courts of the state of the contract. But it is admitted, as it must be from the uniform and universal rulings of all courts, that, regardless of the residence of the parties, where there is. a statute, the construction and interpretation of the statute by the court of the state of the statute is binding on the courts everywhere. It is, of course, not tolerable to avoid this universal rule by a mere change of the form of action from one on the contract to one in tort for non-performance of the contract. If complainant could not sue in Massachusetts because of its statute, he cannot sue anywhere. A statute of Massachusetts, existing at the time of the contract, referring to the telegraph companies, is in these words: “Every company shall receive dispatches from and for other telegraph lines, companies, and associations; and, on payment of the usual charges for transmitting dispatches according to the regulations of the company, shall transmit the same faithfully and impartially.” Gen. St., 1860, p. 373, sec. 10. This statute was considered by the supreme court of Massachusetts in 1866 in the case of Ellis v. Telegraph Co., 13 Allen, 226. That court, consisting of six judges, speaking through Chief Justice Bigelow, after discussing the common law, said: “But we need not have recourse to *683these familiar and well-settled principles of the common law, in order to establish the right of the owners and conductors of the telegraph companies to make rules and regulations by which to define and limit their duties and obligations in the transaction of the business which they assume to parry on. This right is clearly recognized and affirmed by the statute already cited.” Page 235. The court then proceeds to hold that the “regulation” must be reasonable according to the “true interpretation of the statute” (page 235), and then holds that the requirements of increased tariff to insure accuracy is reasonable, about which the court says: “Upon this point we can entertain no doubt.” The same court, differently constituted in its personnel as to several of its members, composed of seven members, speaking through Chief Justice Gray, recited the same statute, and arrived at the same conclusion. This was in 1873. Grinnell v. Telegraph Co., 113 Mass., 299 (18 Am. Rep., 485). Appellant tries to escape from these decisions by urging upon us that the scope and extent of the statute is a common-law question, not to be finally settled by the courts of the state of the statute. This cannot be. Courts may construe and interpret the scope and extent of their local statutes, and say what they embrace, or do not embrace, and their conclusion must be authoritative in every other state. It is not possible to interpret a statute without interpreting its scope. What a statute embraces, or does not embrace, is necessarily in every construction of it. At least, the writer cannot now recall or imagine a case where there could be any need of construction or interpretation except only to determine what it includes or excludes, what it comprehends or does not comprehend — in other words, its scope and effect. Now it is conceded that the Massachusetts court holds that the statute of that state does include the matter in controversy, and this ends the case. The 'position that because sec. 195 of our constitution makes telegraph companies common carriers, and our courts have held that they cannot contract against their own negligence, enables *684us to invalidate a valid or mate valid an invalid Massachusetts contract, is unsupported by any decision in the whole world. If so, Massachusetts could validate and invalidate Mississippi contracts. There is no penalty in either state. One simply makes the contract valid, the other invalid, and the whole question is, in which state was it entered into ? There is no statute in either state declaring that its courts shall not enforce, or shall enforce, valid or invalid contracts under the statutes of the other, as ivas the case in Lemonius v. Mayer, 71 Miss., 514 (14 So. Rep., 33). One state cannot be made the dumping ground for lawsuits between citizens of another State when they cannot recover from each other in their own state, where they made the contract, because of their own statute as construed by their own court. It is idle to attempt to assimilate this case to the case of general transitory actions allowable in the home courts. Our own court has repeatedly held that actions in tort, as well as in contract, are governed by the'law of the place of the ^injury. Railroad Co. v. Wallace, 50 Miss., 244; Car Co. v. Lawrence, 74 Miss., 782 (22 So. Rep., 53); Martin v. Railroad Co. (Miss.), 27 So. Rep., 646; Railroad Co. v. Crudup, 63 Miss., 291; Railroad Co. v. Doyle, 60 Miss., 977. And in some of these cases, there were no statutes, and the decisions are looked to in order to ascertain the law of the state of the injury. But it is unnecessary to decide upon the question of the controlling law where, there is no statute. The real complaint here is the non-execution of a Massachusetts contract, and the fact that the defendant’s damaging mistake was made by its operative in Georgia in repeating the message can make no difference. The contract of transmission was entire; and solemn contract rights cannot be destroyed by a mere trick of pleading in denominating them torts, even if this changed the case. It is clear that we must look to the judicial decisions in a state to ascertain the law in all cases where they construe their own statutes. All statutes, without a solitary exception, existent or conceivable, must be interpreted by the rules of the common *685law. But the decisions of the courts of the state of the statute, right or wrong, must be final. It is for them tc say what is the true construction and scope of their own statute by their view of the common law, or by their own reasoning, sound or unsound. In Block v. McMurry, 56 Miss., 217 (31 Am. Rep., 357), our own court held a Sunday contract made here void because of our laws. But in McKee v. Jones, 67 Miss., 405 (7 So. Rep., 348), it held that a defendant sued in this state on a Louisiana Sunday contract, was bound because that state had no law against a Sunday contract. \Even public policy must yield to the law of the state of the contract, unless where the statutes of the forum forbid enforcement in its courts, or the matter is ..malum, m ses An action in tort for damages for breach of a contract made in one state, by citizens of that state, which cannot be maintained, either in that state or in the state of performance, because of the ruling of the courts of those states, cannot be maintained anywhere. )jTt seems right to charge the whole world with notice of the statute law of the place of the contract, but to charge citizens only with notice of the rulings of their court on the binding force of such a contract in commercial dealingsj The powers given appellee, by the Massachusetts statute, to impose “reasonable regulations,” as construed by her court of last resort, surely must govern all courts of all other states and nations. There has not been, and, it is probable, never can be, produced a case where two citizens of the same state contract in that state, and the courts of that state deny the right of action because of their construction of the powers allowable in the scope of their own state statute, that one of the parties, without relief in that state, may step across the border and find relief. That is the effort here, and it ought to fail. It is a misconception of a great and universal principle to hold that, because the Massachusetts court may have erred in its view of the common law in holding what was a “reasonable regulation” in the scope of the Massachusetts statute, therefore it did not bind all other courts. It is the *686conclusion arrived at, not the reasoning, wbicb binds. The former judgment is vacated, and the decision below is

Affirmed.